          Case 1:20-sc-03082-BAH Document 7 Filed 05/18/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                )
IN RE GRAND JURY SUBPOENA                       )      SC NO. 1:20-sc-03082
GJ2020111968168 AND APPLICATION OF              )
THE UNITED STATES OF AMERICA FOR                )
AN ORDER PURSUANT TO 18 U.S.C.                  )
§ 2705(B)                                       )
                                                )
                                                )
Twitter Account: @NunesAlt                      )
                                                )

                          TWITTER, INC.’S NOTICE OF FILING

       In a Minute Order dated May 18, 2021, the Court ordered that Twitter, Inc. (“Twitter”) file

a public, redacted version of its Motion to Quash Subpoena and Vacate Nondisclosure Order (Dkt

No. 3) and the declaration and exhibits attached thereto. Accordingly, a redacted version of

Twitter’s Motion and the declaration and exhibits attached thereto is attached as Exhibit A.

 Dated: May 18, 2021                                Respectfully submitted,

                                                    By: /s/ John K. Roche
                                                       John K. Roche (D.C. Bar. No. 491112)
                                                       PERKINS COIE LLP
                                                       700 13th St., N.W., Suite 800
                                                       Washington, D.C. 20005-3960
                                                       Telephone: 202-434-1627
                                                       Facsimile: 202-654-6211
                                                       JRoche@perkinscoie.com

                                                       Attorneys for Twitter, Inc.
